Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 06/29/2021 have been fully considered but they are not persuasive.
The applicant argues that Furuta does not disclose the limitations as amended in claims 1 and 15.  The examiner respectfully disagrees.  Furuta (figures 1-5) discloses a display device as claimed including wherein the auxiliary layer and the pad comprise a same material as each other (160-161; see at least paragraph 0093).  In addition, Furuta (figures 1-5) also discloses a circuit member (131 and portion of 133) facing each of the plurality of pads and the auxiliary layer and electrically connected to the display panel at the plurality of pads, wherein the circuit member comprises a plurality of electrodes (133) coupled to the plurality of pads (161), and an auxiliary electrode coupled to the auxiliary layer (one of the electrode 133), and the auxiliary electrode is spaced apart from the plurality of electrodes (133 are spaced apart from each other).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta (US 2018/0088389).
Regarding claim 1, Furuta (figures 1-5) discloses a display device comprising: 
a display panel comprising a side surface (111-113); 
on the side surface of the display panel: 
a pad (160) through which an electrical signal is provided to the display panel from outside thereof; and 
an auxiliary layer (161) in a same layer as the pad and spaced apart from the pad along a thickness direction of the display panel;
a circuit member (131 and portion of 133) facing the side surface of the display panel and coupled to both the pad and the auxiliary layer,
wherein the auxiliary layer and the pad comprise a same material as each other (160-161; see at least paragraph 0093).
Regarding claim 2, Furuta (figures 1-5) discloses wherein the circuit member comprises an electrode facing the pad (133) and an auxiliary electrode (portion of 133) facing the auxiliary layer. 
Regarding claim 3, Furuta (figures 1-5) discloses within the circuit member, the electrode and the auxiliary electrode comprise a same material as each other, and a shape of the auxiliary electrode of the circuit member corresponds to a shape of the auxiliary layer.
Regarding claim 4, Furuta (figures 1-5) discloses wherein the pad is directly coupled to the electrode, and the auxiliary layer is directly coupled to the auxiliary electrode.
Regarding claim 6, Lee et al. (figures 1-3) teaches wherein the pad is provided in plural including a plurality of pads spaced apart from each other and defining a space between adjacent pads, further comprising at the space between the adjacent pads, a filling layer (J) between the circuit member and the display panel.
Regarding claim 8, Lee et al. (figures 1-3) teaches wherein at the side surface of the display panel, the pad is provided in plural including a plurality of pads arranged spaced apart 
Regarding claim 9, Lee et al. (figures 1-3) teaches wherein at the side surface of the display panel, the pad is provided in plural including a plurality of pads arranged spaced apart from each other along a first direction crossing the thickness direction of the display panel, and the auxiliary layer extends in the first direction and is spaced apart from each of the plurality of pads along the thickness direction of the display panel.
Regarding claim 10, Lee et al. (figures 1-3) teaches wherein at the side surface of the display panel, the pad is provided in plural including a plurality of pads arranged spaced apart from each other along a first direction crossing the thickness direction of the display panel, and the auxiliary layer comprises: a first auxiliary region extended along the first direction and spaced apart from each of the plurality of pads along the thickness direction of the display panel, a second auxiliary region extended along the thickness direction of the display panel, from a first end of the first auxiliary region, and spaced apart from the plurality of pads along the first direction, and a third auxiliary region extended along the thickness direction of the display panel, from a second end of the first auxiliary region which is opposite to the first end thereof, and spaced apart from the plurality of pads along the first direction, wherein the first auxiliary region connects the second auxiliary region and the third auxiliary region to each other (different portions of 161).
Regarding claim 12, Lee et al. (figures 1-3) teaches wherein the display panel further comprises: a first substrate including a side surface, and a second substrate facing the first substrate and including a side surface, and at the side surface of the display panel, the pad 
Regarding claim 13, Lee et al. (figures 1-3) teaches wherein the display panel further comprises: a first substrate including a side surface, and a second substrate facing the first substrate and including a side surface, and at the side surface of the display panel, the pad corresponds to both the side surface of the first substrate and the side surface of the second substrate, and the auxiliary layer corresponds to both the side surface of the first substrate and the side surface of the second substrate.
Regarding claim 14, Lee et al. (figures 1-3) teaches wherein the display panel further comprises an image display surface defining a top surface, and a bottom surface which is opposite to the top surface along the thickness direction of the display panel, and along the thickness direction of the display panel, the auxiliary layer is between the top surface and the pad.
Regarding claim 15, Furuta (figures 1-5) discloses a display device comprising: 
a display panel comprising a side surface (111-113); 
on the side surface of the display panel: 
a plurality of pads arranged spaced apart from each other along a first direction and through which an electrical signal is provided to the display panel from outside thereof (160); and 
an auxiliary layer spaced apart from the plurality of pads, the auxiliary layer comprising a first auxiliary region extending in the first direction along the plurality of pads (161);
a circuit member (131 and portion of 133) facing each of the plurality of pads and the auxiliary layer and electrically connected to the display panel at the plurality of pads,
wherein the circuit member comprises a plurality of electrodes (133) coupled to the plurality of pads (161), and an auxiliary electrode coupled to the auxiliary layer (one of the electrode 133), and the auxiliary electrode is spaced apart from the plurality of electrodes (133 are spaced apart from each other).
Regarding claim 16, Lee et al. (figures 1-3) teaches the plurality of pads and the auxiliary layer comprise a same material as each other, and the plurality of electrodes and the auxiliary electrode comprise a same material as each other.
Regarding claim 17, Lee et al. (figures 1-3) teaches wherein the plurality of pads define a space therebetween, further comprising at the space defined by the plurality of pads, a filling layer between the circuit member and the display panel (J).
Regarding claim 18, Lee et al. (figures 1-3) teaches wherein the display panel further comprises an image display surface defining a top surface, and a bottom surface which is opposite to the top surface along a thickness direction of the display panel which crosses the first direction, and along the thickness direction of the display panel, the auxiliary layer is between the top surface and the plurality of pads.
Regarding claim 19, Lee et al. (figures 1-3) teaches wherein the auxiliary layer further comprises: a second auxiliary region extended along a thickness direction of the display panel, from a first end of the first auxiliary region, and spaced apart from the plurality of pads along the first direction, and a third auxiliary region extended along the thickness direction from a second end of the first auxiliary region which is opposite to the first end thereof, and spaced apart from .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of "wherein at the side surface of the display panel, the pad is provided in plural including a plurality of pads arranged spaced apart from each other along a first direction crossing the thickness direction of the display panel, and a width along the first direction of each of the plurality of pads is smaller than a width along the first direction of the auxiliary layer" in the combination as claimed in claim 8 are not provided nor made obvious by   the prior art of record.  Claim 7 would therefore be allowable if rewritten in independent form.   
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of "wherein at the side surface of the display panel, the auxiliary layer further comprises a fourth auxiliary region connecting the second auxiliary region and the third auxiliary region to each other, the fourth auxiliary region facing the first auxiliary region with the plurality of pads therebetween, and the plurality of pads is surrounded by the auxiliary layer including the first auxiliary region, the second auxiliary region, the third auxiliary region, and the fourth auxiliary region" in the combination as claimed in claim 8 are not provided laim 11 would therefore be allowable if rewritten in independent form. 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of "wherein the auxiliary layer further comprises a fourth auxiliary region connecting the second auxiliary region and the third auxiliary region to each other, the fourth auxiliary region spaced apart from the first auxiliary region with the plurality of pads therebetween, and the plurality of pads is surrounded by the auxiliary layer including the first auxiliary region, the second auxiliary region, the third auxiliary region, and the fourth auxiliary region" in the combination as claimed in claim 8 are not provided nor made obvious by   the prior art of record.  Claim 20 would therefore be allowable if rewritten in independent form. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871